Name: Commission Regulation (EEC) No 1216/77 of 7 June 1977 amending Regulation (EEC) No 1120/75 as regards the period of validity of the certificates of designation of origin of certain wines imported from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/ 16 Official Journal of the European Communities 8 . 6 . 77 COMMISSION REGULATION (EEC) No 1216/77 of 7 June 1977 amending Regulation (EEC) No 1120/75 as regards the period of validity of the certificates of designation of origin of certain wines imported from Portugal until 30 June 1975, to be extended until 30 June 1977 by Regulation (EEC) No 1379/76 and, therefore, Portugal will not be able to issue in time the certifi ­ cates in the forms set out in Annexes I, II and IV to Regulation (EEC) No 1120/75 ; whereas, therefore, in order to permit Portugal to continue to export port, Madeira, and Setubal muscatel wines to the Commu ­ nity, the option provided for in the said Article 7 should be extended in respect of these wines for a further 24 months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ( ! ), as last amended by Regu ­ lation (EEC) No 280/77 (2), Whereas Commission Regulation (EEC) No 1120/75 of 17 April 1975 (3), as last amended by Regulation (EEC) No 1 379/76 (4), provides that the admission under subheadings 22.05 C III a) 1 and b) 1 and 2 and 22.05 C IV a) 1 and b) 1 and 2 of the Common Customs Tariff of port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni) wines shall be subject, with effect from 1 July 1975, to the presentation of a certificate of designation of origin satisfying the requirements specified in that Regula ­ tion ; Whereas, however, Article 7 of Regulation (EEC) No 1120/75 provides that until 30 June 1977, port, Madeira and Setubal muscatel wines shall also be admitted under the above subheadings on the presen ­ tation of a certificate of the kind used until 30 June 1975 ; Whereas the technical difficulties still persist which caused the use of the certificates, in the form used HAS ADOPTED THIS REGULATION : Article 1 The second sentence of Article 7 of Regulation (EEC) No 1120/75 is hereby amended to read as follows : 'However, until 30 June 1979, port, Madeira and Setubal muscatel wines shall be admitted under the relevant subheadings listed in Article 1 on pres ­ entation of a certificate of the kind used until 30 June 1975.' Article 2 This Regulation shall enter into force on 1 July 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1977. For the Commission fhienne DAVIGNON Member of the Commission (&gt;) OJ No L 14, 21 . 1 . 1969, p. 1 . (*) OJ No L 40, 11 . 2. 1977, p. 1 . (3) OJ No L 111 , 30 . 4. 1975, p . 19 . ( «) OJ No L 156, 17 . 6 . 1976, p . 13 .